DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 and 08/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  claims 1-8 recite “a first software defined ration (SDR) firmware” in claim 1, line 4, which should be “a first software defined radio (SDR) firmware”.  Appropriate correction is required.
Claims 7-9 are objected to because of the following informalities:  claims 7-9 recite “A wireless communication method of claim 1” in claims 7-9, line 1, which should be “The wireless communication method of claim 1”.  Appropriate correction is required.
	Claims 10-19 are objected to because of the following informalities:  claims 10-19 recite “a first software defined ration (SDR) firmware” in claim 10, line 10, which should be “a first software defined radio (SDR) firmware”.  Appropriate correction is required.
	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 5-7, 10-12 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 13-17, 19 and 20 of U.S. Patent No. 10,979,509. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same invention of a wireless communication method includes receiving a data transmission request to an aircraft, switching a communication electric circuit of the aircraft from operating a first software defined radio (SDR) firmware to operating a second SDR firmware, and receiving data to be transmitted by the aircraft.
	Regarding the claim 1 of the present application, claims 1 and 2 of U.S. Patent No. 10,979,509 encompass all the claimed limitation including a wireless communication method, comprising: receiving, by an external device, a request to transmit data to an aircraft; in response to a triggering condition being satisfied, switching a communication electric circuit of the aircraft from operating a first software defined ration (SDR) firmware to operating a second SDR firmware; and receiving, by the aircraft, data to be transmitted, wherein: communication electric circuits of the aircraft and the external device are respectively configured to execute corresponding SDR firmwares to establish communication links; the first SDR firmware is configured to establish a communication link of the aircraft, and the second SDR firmware is configured to establish a communication link of the external device; and a bandwidth of a communication link of the aircraft operated with the second SDR firmware is broader than a bandwidth of the communication link of the aircraft operated with the first SDR firmware.
	Regarding the claim 2 of the present application, claim 3 of U.S. Patent No. 10,979,509 encompasses all the claimed limitation including stopping loading a first SDR firmware into the communication electric circuit of the aircraft; and loading a built-in second SDR firmware into the communication electric circuit of the aircraft.
	Regarding the claim 3 of the present application, claim 4 of U.S. Patent No. 10,979,509 encompasses all the claimed limitation including stopping loading the second SDR firmware into the 
Regarding the claim 5 of the present application, claim 6 of U.S. Patent No. 10,979,509 encompasses all the claimed limitation including wherein the data to be transmitted comprise a firmware of the aircraft configured to upgrade the aircraft.
	Regarding the claim 6 of the present application, claim 7 of U.S. Patent No. 10,979,509 encompasses all the claimed limitation including wherein the external device comprises a remote controller.
	Regarding the claim 7 of the present application, claims 1 and 2 of U.S. Patent No. 10,979,509 encompass all the claimed limitation including wherein: a communication link in the wireless communication system, through which the external device transmits data to the aircraft is an uplink; and a communication link in the wireless communication system, through which the aircraft transmits data to the external device is a downlink.
Regarding the claim 10 of the present application, claims 14 and 15 of U.S. Patent No. 10,979,509 encompass all the claimed limitation including an aircraft, comprising: a communication electric circuit configured to establish a communication link to wirelessly communicate with an external device; a storage device configured to store a computer program; a processor configured to execute the computer program to: obtain a data transmission request received through the communication electric circuit; in response to a triggering condition being satisfied, based on the data transmission request, switching a communication electric circuit of the aircraft from operating a first software defined ration (SDR) firmware to operating a second SDR firmware; and control the communication electric circuit to receive data to be transmitted through a communication link of the aircraft; and an aircraft body configured to perform a flight based on flight instructions from the processor, wherein: communication electric circuits of the aircraft and the external device are respectively configured to execute 
Regarding the claim 11 of the present application, claim 16 of U.S. Patent No. 10,979,509 encompassed all the claimed limitation including wherein the processor is further configured to: stop loading a first SDR firmware into the communication electric circuit of the aircraft; and load a second SDR firmware into the communication electric circuit of the aircraft.
	Regarding the claim 12 of the present application, claim 17 of U.S. Patent No. 10,979,509 encompassed all the claimed limitation including wherein the processor is further configured to: stop loading the second SDR firmware into the communication electric circuit of the aircraft; and load the first SDR firmware into the communication electric circuit of the aircraft.
Regarding the claim 14 of the present application, claim 19 of U.S. Patent No. 10,979,509 encompassed all the claimed limitation including wherein the data to be transmitted comprise a firmware of the aircraft configured to upgrade the aircraft.
	Regarding the claim 15 of the present application, claim 20 of U.S. Patent No. 10,979,509 encompassed all the claimed limitation including an acquisition device configured to transmit acquired data obtained through detection to the storage device, wherein the processor is configured to retrieve the acquired data from the storage, and control the communication electric circuit to transmit the acquired data to the external device.
Regarding the claim 16 of the present application, claims 14-15 and 13 of U.S. Patent No. 10,979,509 encompass all the claimed limitation including wherein the external device comprises a remote controller.
.

Allowable Subject Matter
Claims 4, 8, 9, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yocam et al. (US 10,432,461) disclose peer-to-peer distribution of radio protocol data for software defined radio (SDR) firmware updates.
Tang et al. (US 2006/0154691) teach an apparatus and a method for switching from the first wireless communication mode to the second wireless communication mode, in a single device, using software defined radio (SDR) control.
Kim et al. (US 2017/0215178) disclose methods and procedures for dynamic channel assignment and change in unmanned aircraft system (UAS) control and non-payload communication.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645